Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 3, 2017

                                      No. 04-17-00183-CV

      IN THE MATTER OF J.M.L., J.L.B., E.L., R.M.B., AND M.E.L., CHILDREN,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-02870
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        Appellant’s brief in this appeal was due May 1, 2017. Neither the brief nor a motion for
extension of time has been filed. We order Shawn Sheffield, appellant’s court-appointed
appellate attorney, to file appellant’s brief by May 15, 2017. Appellant is advised that no
extensions of time will be granted absent a showing of extraordinary circumstances. The court
does not generally consider a heavy work schedule to be an extraordinary circumstance. If the
brief is not filed by the date ordered, the court may abate the appeal and remand the case to the
trial court for a hearing to determine whether appellant or counsel has abandoned this appeal. See
TEX. FAM. CODE ANN. § 107.013(a)(1) (giving indigent persons a right to counsel in
parental-rights termination cases); In re M.S., 115 S.W.3d 534, 544 (Tex. 2003) (holding that this
right to counsel includes the right to effective counsel).



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2017.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court